Case 2:18-cv-00624-HCN-CMR Document 52 Filed 02/12/21 PageID.453 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH


              BMO HARRIS BANK NA,                            MEMORANDUM DECISION
                                                                  AND ORDER
                       Plaintiff,                             GRANTING PLAINTIFF’S
                                                             MOTION FOR SUMMARY
                          v.                                      JUDGMENT
                                                                   Case No. 2:18-cv-624
                KND TRUCKING, and
                  KEVIN NORTH,                                    Howard C. Nielson, Jr.
                                                                United States District Judge
                      Defendants.



          On November 30, 2020, Defendants’ counsel filed a motion to withdraw. See Dkt. No.

 48. On December 1, 2020, Magistrate Judge Romero granted the motion, instructing Defendants

 that “[w]ithin twenty-one (21) days after entry of the order, or within the time otherwise required

 by the court, Defendants KND Trucking, Inc. and Kevin North ("Defendants") shall file a Notice

 of Appearance.” Dkt. No. 50. Judge Romero warned that “[i]f Defendants failed to file a Notice

 of Appearance they may be subject to sanctions, pursuant to Fed. R. Civ. P. 16(f)(1), including

 but not limited to dismissal or default judgment.” Id.

          Defendants failed to comply with—or even to respond to—Judge Romero’s order. On

 January 14, 2021, more than two weeks after the deadline for filing a notice of appearance, the

 court issued an order requiring Defendants to “file a brief showing cause why their opposition to

 Motion for Summary Judgment should not be stricken and that motion granted” no later than

 January 28, 2021. Dkt. No. 51. Defendants have not responded in any way to this order to show

 cause.
Case 2:18-cv-00624-HCN-CMR Document 52 Filed 02/12/21 PageID.454 Page 2 of 3




        Federal Rule of Civil Procedure 16(f)(1) provides that “[o]n motion or on its own, the

 court may issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)–(vii)” when a

 party “fails to obey a scheduling or other pretrial order.” While the sanctions listed in Federal

 Rule of Civil Procedure 37(b)(2)(A)(ii)–(vii) do not explicitly include striking an opposition to a

 motion for summary judgment and granting that motion against a defaulting party, both that Rule

 and Rule 16(f)(1) authorize the court to issue any “just orders.” Given the explicit warning of

 this sanction provided by the court’s order to show cause, as well as Defendants’ disregard of

 that order and the previous order issued by Judge Romero, the court has little difficulty

 concluding that an order striking Defendants’ opposition to Plaintiff’s Motion for Summary

 Judgment and granting that motion would be a just order. In addition, several of the sanctions

 enumerated in Federal Rule of Civil Procedure 37(b)(2)(A)(ii)-(vii) are comparable to such an

 order, including “prohibiting the disobedient party from . . . opposing designated claims or

 defenses,” “striking pleadings in whole or in part,” and “rendering a default judgment against the

 disobedient party.” The court accordingly STRIKES Defendants’ Memorandum in Opposition

 to Motion for Summary Judgment, see Dkt. No. 27, and GRANTS Plaintiff’s Motion for

 Summary Judgment, see Dkt. No. 25.

        Plaintiff submitted substantial documentation of its damages in connection with its

 motion for summary judgment. See Dkt. No. 25-2 (Aff. Tonya Hinton); Dkt. No. 32-1 (Supp.

 Aff. Tonya Hinton). The court will accordingly enter judgment for Plaintiff in the amount of

 $245,131.37 plus attorneys’ fees and reasonable costs, for which the Defendants shall be jointly

 and severally liable. Plaintiff shall submit documentation of its attorneys’ fees and reasonable

 costs no later than March 12, 2021.




                                                  2
Case 2:18-cv-00624-HCN-CMR Document 52 Filed 02/12/21 PageID.455 Page 3 of 3




      IT IS SO ORDERED.

                                         DATED this 12th day of February, 2021.

                                         BY THE COURT:




                                         Howard C. Nielson, Jr.
                                         United States District Judge




                                     3
